Smith, J.
(dissenting): While I agree with the statement of law contained in the second syllabus, I cannot agree that under the facts stated in the opinion this case is one where this rule should apply. I think the whole trouble came from the court using the term “culpable negligence” and permitting the use of that term in the question that was asked. It is .evident that the jury answered'the question the way it did on account of a misapprehension in the jurors’ minds as to this term. It is my idea that special questions are permitted as a means of securing a decision on particular issues in a cause, not as a means of confusing a jury. In this case the result seems to have been to confuse the jury. Since the opinion of the majority of the court says that the term “culpable negligence” should not have been used either in the instruction or the special question, then my idea ■is that the answer to question No. 3 should have been treated as surplusage and judgment entered on the general verdict and answers to the special questions as first returned.